Citation Nr: 1140678	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 21, 2008, for the assignment of a 30 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a hearing in conjunction with his appeal of the above-captioned issue; one was scheduled for him in August 2011, but he did not appear for the hearing.  As the Veteran has not explained his absence at the hearing or requested an additional hearing, the Board finds that his hearing request is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011). 

An informal claim for an increased rating for bilateral hearing loss was received by VA on August 21, 2008.  Under the general rule, this is the earliest possible effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  However, 38 C.F.R. § 3.400(o) (2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400 (0) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). 

Review of the claims file shows that in March 2008, in conjunction with obtaining new hearing aids, an audiogram was conducted to test the Veteran's hearing acuity.  While the March 2008 VA outpatient treatment record in question notes the existence of an audiogram report, and the general findings of moderate to profound high frequency sensorineural hearing loss in the right ear and mild to severe high frequency sensorineural hearing loss in the left ear, the individual, enumerated findings at 500, 1000, 2000, 3000, and 4000 Hertz, or of word recognition testing using the Maryland CNC word list.  38 C.F.R. §§ 4.85, 4.86 (2011).  The specific findings of this audiogram are important to determining the Veteran's entitlement to an earlier effective date for the assignment of the 30 percent rating for bilateral hearing loss.  Remand is required so that a copy of the audiogram showing the specific clinical findings may be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's March 31, 2008 audiogram conducted at the Fort Worth Outpatient Clinic, and associate it with the claims file.  The March 31, 2008, VA treatment records entries stating that that an audiogram was conducted are not sufficient; an adequate copy of the report will show the results of the Veteran's hearing acuity at 500, 1000, 2000, 3000, and 4000 Hertz, and the results of word recognition testing based on the Maryland CNC word list.  If the audiogram results are charted, not enumerated, forward a copy of the audiogram to a VA audiologist and ask that the results be interpreted.  The audiogram report showing clinical findings, and/or the VA audiologist's interpretation report, should be associated with the claims file.

2.  When the above development has been completed, readjudicate the issue on appeal, taking into account the specific clinical findings of the March 31, 2008, audiogram.  If an earlier effective date remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


